CPLR article 9, which authorizes class actions and sets forth the criteria to be considered in granting class action certification, is to be liberally construed (see Dank v Sears Holding Mgt. Corp., 59 AD3d 584 [2009]; Kidd v Delta Funding Corp., 289 AD2d 203 [2001]; Liechtung v Tower Air, 269 AD2d 363 [2000]; Friar v Vanguard Holding Corp., 78 AD2d 83, 91 [1980]). “The determination to grant class action certification rests in the sound discretion of the Supreme Court, ‘and any error should be resolved in favor of allowing the class action’ ” (Kidd v Delta Funding Corp., 289 AD2d at 203, quoting Liechtung v Tower Air, 269 AD2d at 364).
Contrary to the plaintiff’s contention, the Supreme Court providently exercised its discretion in denying her motion to certify a class action. The plaintiff failed to sustain her burden of demonstrating that questions of law or fact common to the class predominate over any question affecting only individual members (see CPLR 901 [a] [2]; Morrissey v Nextel Partners, Inc., 72 AD3d 209, 212-215 [2010]; CLC/CFI Liquidating Trust v Bloomingdale’s, Inc., 50 AD3d 446 [2008]; Solomon v Bell Atl. Corp., 9 AD3d 49, 54 [2004]), and that her claims were typical of those of the class (see CPLR 901 [a] [3]; Hazelhurst v Brita Prods. Co., 295 AD2d 240, 242-243 [2002]; Zehnder v Ginsburg *745& Ginsburg Architects, 254 AD2d 284 [1998]; Ross v Amrep Corp., 57 AD2d 99, 101-102 [1977]). Skelos, J.E, Eng, Belen and Lott, JJ., concur.